Bigelow, C. J.
The deed conveyed the wife’s title to the premises as well as the interest of the husband. By joining in the words of grant, she must be understood to have given and to have intended to give all the right and title she was capable of conveying, whether by way of passing an estate in fee or extinguishing or barring any other right or interest therein. It does not change or affect the legal operation of the conveyance that the .wife did not join in the covenants contained in the deed. They would not be binding upon her. 2 Washburn on Real Prop. 564, and cases cited. The deed in question was made . rior to the enactment of the statutes authorizing married women to enter into contracts in relation to their separate property. Nor was the property held to the sole and separate use of the wife. The legal title was vested in her, and it was held in her right as at common law. The conveyance was in the usual form to pass her right. The words of the grant are full and unqualified; nor is there anything to vary or modify their operation or effect in any part of the deed. The release of dower in the last clause is wholly immaterial to the construction of the previous words of grant. Learned v. Cutler, 18 Pick. 9. Bartlett v. Bartlett, 4 Allen, 440.
The office copy of the deed was competent secondary evidence. It was acknowledged by one of the grantors and duly recorded An acknowledgment by both was not necessary *540Rev. Sts. c. 59, § 12. Catlin v. Ware, 9 Mass. 218. Shaw v Poor, 6 Pick. 86. The authorities are uniform that a registered copy is competent when the original deed cannot be obtained Eaton v. Campbell, 7 Pick. 10. Burghardt v. Turner, 12 Pick. 534. Scanlan v. Wright, 13 Pick. 523. Ward v. Fuller, 15 Pick. 185. Commonwealth v. Emery, 2 Gray, 80.
In conformity to the agreement of the parties, the entry is to be

Case sent to an assessor.